Citation Nr: 9924510	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-17 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia,
South Carolina


THE ISSUE

Whether a timely appeal was filed for entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 RO rating decision of 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that determination, 
as pertinent to the present appeal, entitlement to service 
connection for PTSD was denied because of the lack of 
independent evidence of the veteran's alleged stressors.  The 
veteran was notified of this decision in January 1996.

In March 1996, the veteran submitted a "VA Form 9" to the 
RO, stating his intention to appeal the January 1996 RO 
rating decision and stating his belief that his PTSD was 
related to service.  A statement of the case was issued by 
the RO in July 1996. 

In March 1998, the veteran submitted a substantive appeal to 
the January 1996 RO rating decision.  The RO informed the 
veteran in May 1998 that his appeal was not timely, and that 
the denial of entitlement to service connection for PTSD was 
final.  The veteran then submitted a notice of disagreement 
to that determination in June 1998.  The RO sent a statement 
of the case to the veteran in August 1998 as to whether the 
veteran's appeal of the denial of entitlement to service 
connection for PTSD was timely filed.  The veteran submitted 
a substantive appeal in October 1998.  A hearing scheduled 
for February 1999 was canceled by the veteran.

This matter now comes to the Board for consideration.  The 
Board is dismissing the veteran's appeal for the reasons 
noted in this decision.

In correspondence from the veteran dated in June 1998, it 
appears that the veteran desires to reopen his claim for 
service connection for PTSD.  The issue of reopening the 
veteran's claim for service connection for PTSD is not in 
appellate status and will not be addressed by the Board.  The 
issue of reopening the veteran's claim for service connection 
for PTSD is referred to the RO.



FINDINGS OF FACT

1.  A January 1996 RO rating decision denied entitlement to 
service connection for PTSD.

2.  The veteran was notified of the January 1996 RO rating 
decision in January 1996.

3.  A VA Form 9 accepted as a notice of disagreement was 
received in March 1996.

4.  A statement of the case was issued in July 1996.

5.  A substantive appeal or other correspondence indicating 
an intent to perfect the appeal of the issue of entitlement 
to service connection for PTSD was not received within 60 
days of issuance of the statement of the case in July 1996 or 
within the remainder of the one-year period from the date of 
mailing of the notification in January 1996 concerning the 
determination in the January 1996 RO rating decision.


CONCLUSION OF LAW

The veteran's substantive appeal of the January 1996 RO 
rating decision was not timely filed.  That determination is 
final.  38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.200, 20.202, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The pertinent law and regulations in this case are quite 
specific.  A substantive appeal must be filed within 60 days 
from the date the originating agency mails a statement of the 
case to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In the absence of a perfected appeal of a determination by 
the RO, that determination shall become final, and the claim 
will not thereafter be reopened or allowed except as 
otherwise provided in the regulations.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.

In this case, the veteran was notified of the RO's 
determination regarding his claim for service connection for 
PTSD and the reasons for the denial of the claim in January 
1996.  He initiated an appeal of that determination by 
submitting a VA Form 9 in March 1996, which was accepted by 
the RO as a Notice of Disagreement.

In July 1996, the RO sent a statement of the case to the 
veteran, which listed all "adjudicative actions" to date 
and noted that the VA Form 9 received from the veteran in 
March 1996 was accepted as a Notice of Disagreement.  In a 
cover letter transmitting the statement of the case to the 
veteran, the RO notified the veteran that a "formal appeal" 
must be filed to complete his appeal, and notified the 
veteran of the time period for doing so.  A VA Form 9 was 
provided for this purpose.  However, the veteran's 
substantive appeal was not received until March 1998.

Unfortunately, the veteran's substantive appeal was not 
received within the allowed time period as set forth above, 
which, in this case, would have been no later than January 
1997.  The veteran's substantive appeal was not received 
until more than one year after the deadline imposed by the 
regulations.

If a veteran fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeline standards for 
filing appeals to the Board are prescribed by law.  These 
requirements are stated specifically in 38 U.S.C.A. § 7105; 
and under the provisions of 38 U.S.C.A. § 7108, if there is a 
failure to meet these requirements, "An application for 
review on appeal shall not be entertained."  Furthermore, the 
United States Court of Appeals for Veterans Claims (Court), 
after acknowledging that the timeline standards are clear and 
unambiguous, has held that in the absence of a timely 
substantive appeal the proper action for the Board is to 
dismiss the claim.  Roy v. Brown, 5 Vet. App. 554 (1993).  In 
the case now before the Board, the veteran clearly did not 
timely file a substantive appeal with respect to his claim 
for entitlement to service connection for PTSD.  Therefore, 
the Board lacks jurisdiction with respect to this claim, and 
it is dismissed.
 

ORDER

A substantive appeal was not timely filed from the January 
1996 determination of the RO, and that determination is 
final.  The appeal is dismissed.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

